DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugisaki et al. U.S. Patent Application Publication 2010/0164067 A1 (the ‘067 reference, of record and cited in the corresponding European Search Report ).
The reference discloses in Figs. 1, 10, 11, 33-35, paragraph(s) [0039] and other text an integrated-circuit device as claimed.
Referring to claim 1, the ‘067 reference discloses an integrated-circuit device having a layered structure, the layered structure comprising a plurality of wiring layers with a via layer sandwiched between adjacent said wiring layers, wherein:
a capacitor (paragraph(s) [0037]) having first and second terminals (generally indicated at 14a and 14b, Figs. 1, 11, 33, 35) is formed from conductive structures implemented in at 
the strips formed in the first wiring layer (lowest wiring layer) are organized into at least a first-terminal comb arrangement (including 14a/15a, paragraph(s) [0039]) conductively connected to the first terminal (~14a) and a second-terminal comb arrangement (including 14b/15b) conductively connected to the second terminal (~14b), each of those comb arrangements having a base strip (14a, 14b) and a plurality of finger strips (teeth 15a, 15b) extending from the base strip; and 
the strips formed in the second wiring layer (a middle wiring layer) comprise a plurality of separate strips (linear conduction layers 24a or 32a, paragraph(s) [0042], [0043]) which constitute finger strips of a cross-layer comb arrangement whose base strip is a finger strip (15a) of the first-terminal comb arrangement of the first wiring layer to which those separate strips (24a or 32a) are conductively connected by vias (plugs 22a (conductively connected to 24a), or plugs 22a/30b (and strip 24a of the second wiring layer) (conductively connected to 32a), best seen in Figs. 10, 11 and 34).
Referring to claim 2, the reference further discloses that the strips formed in the second wiring layer (a middle wiring layer) comprise a plurality of separate strips (24b or 32b, paragraph(s) [0042], [0043]) which constitute finger strips of a cross-layer comb arrangement whose base strip is a finger strip (15b) of the second-terminal comb arrangement of the first wiring layer to which those separate strips (24b or 32b) are conductively connected by vias (plugs 22b, or plugs 22b/30c (and strip 24b of the second wiring layer), best seen in Figs. 10, 11 and 34).
Referring to claim 3, the reference further discloses that:
at least a part of said conductive structures is implemented in a third (comprising 64a, 65a, 64b, 65b, Fig. 33) said wiring layer located in the layered structure on the opposite side of the second wiring layer from the first wiring layer; 
the strips formed in the third wiring layer are organized into at least a first-terminal comb arrangement (comprising 64a, 65a) conductively connected (via plugs and strips of the second wiring layer detailed above for claim 1) to the first terminal (~14a, best seen in Figs. 33 
the strips formed in the second wiring layer (a middle wiring layer) comprise: 
a plurality of separate strips (32a or 24a, Figs. 33-35) which constitute finger strips of a cross-layer comb arrangement whose base strip is a finger strip (65a) of the first-terminal comb arrangement of the third wiring layer to which those separate strips (32a or 24a) are conductively connected by vias (plugs 62a (conductively connecting 32a and 65a, best seen in Fig. 34) or plugs 62a/30b (and strip 32a) (conductively connecting 24a and 65a), paragraph(s) [0042], [0221]); and/or 
a plurality of separate strips (32b or 24b) which constitute finger strips of a cross-layer comb arrangement whose base strip is a finger strip (65b) of the second-terminal comb arrangement of the third wiring layer to which those separate strips (32b or 24b) are conductively connected by vias (62b or 62b/30c (and strip 32b), paragraph(s) [0043], [0221]).
Referring to claim 5, Figs. 1 and 33 depicts that:
“the finger strips (15a, 15b) of the first wiring layer [or of the odd-numbered wiring layers] extend generally parallel to one another; and [/or] 
the finger strips (24a, 24b, 32a, 32b) of the second wiring layer extend generally parallel to one another; and [/or] 
the finger strips (15a, 15b) of the first wiring layer [or of the odd-numbered wiring layers] extend in a direction different from, or substantially perpendicular to, a direction in which the finger strips (24a, 24b, 32a, 32b) of the second wiring layer extend.”
which meets the claim limitation:
“the finger strips of the first wiring layer or of the odd-numbered wiring layers extend generally parallel to one another; and/or 
the finger strips of the second wiring layer extend generally parallel to one another; and/or 

Referring to claim 6, the reference further discloses for at least one said wiring layer having finger strips (15a, 15b) of a pair of comb arrangements conductively connected to the first terminal (~14a) and the second terminal (~14b), respectively, the finger strips (15a, 15b) of that pair of comb arrangements are interdigitated or intermeshed or arranged mutually alternately.
Referring to claim 7, the reference further discloses that:
for at least one said cross-layer comb arrangement (comprising separate strips (24a, 24b, 32a, 32b) and finger strip (15a, 15b)), its base strip (15a, 15b) is an edge finger strip (15a, 15b) of the comb arrangement for which it is a finger strip; and/or 
for at least one said cross-layer comb arrangement, its finger strips (24a, 24b, 32a, 32b) are connected at end portions of those finger strips (15a, 15b) to its base strip by respective vias (plugs 22a, 30b, 30d, 38b, 38d; plugs 22b, 30a, 30c, 38a, 38c).
Referring to claim 8, Fig. 11 depicts that the finger strips (15a, 15b and separate strips (24a, 24b, 32a, 32b) which constitute finger strips) of at least the first and second wiring layers, when viewed in a direction perpendicular to the layers, overlap or cross over one another to define a grid.
Referring to claim 10, Figs. 1 and 11 depict that:
the finger strips (15a, 15b, 24a, 24b, 32a, 32b) are substantially rectangular or straight when viewed in a direction perpendicular to the layers; and/or 
the finger strips (15a, 15b) of a given comb arrangement have substantially the same lengths and/or widths as one another; and/or 
the separate strips (24a, 24b, 32a, 32b) have substantially the same lengths as one another [;and/or 
the first-terminal and second-terminal comb arrangements of a given odd-numbered wiring layer have substantially the same arrangement of finger strips as corresponding first-terminal and second-terminal comb arrangements of another odd-numbered wiring layer, and 
the separate strips (16a, 16b) of the second wiring layer have substantially the same arrangement as corresponding separate strips of another even-numbered wiring layer, and are optionally arranged so that corresponding separate strips overlap or occupy substantially the same area parallel to the layers when viewed in a direction perpendicular to the layers]. 
Referring to claim 11, Figs. 1 and 33 depict that:
the separate strips (24a, 24b, 32a, 32b) of the second wiring layer extend in a direction parallel to the layers substantially only between edge finger strips (14a, 14b) of a combination of a pair of first-terminal and second-terminal comb arrangements formed in the first wiring layer, which meets the claim limitation “at least one odd-numbered wiring layer; and/or at least 80 or 90 percent of the lengths of the separate strips of the second wiring layer extend in a direction parallel to the layers between edge finger strips of a combination of a pair of first-terminal and second-terminal comb arrangements formed in at least one odd-numbered wiring layer”.
Referring to claim 12, Fig. 11 depicts that for said second wiring layer having separate strips (24a, 24b, 32a, 32b) which constitute finger strips, those finger strips (24a, 24b, 32a, 32b) are each non-contiguous with other strips formed in that layer.
Referring to claim 14, the reference further a Semiconductor integrated circuitry (such as low-pass filters, RF (Radio-Frequency) circuits, AD converters, paragraph(s) [0003]) comprising the integrated-circuit device as detailed above for claim 1 and having said layered structure, wherein a circuit (not depicted) is implemented at least partly in the semiconductor integrated circuitry and wherein the circuit comprises at least one said capacitor [, optionally wherein the circuit is or comprises an oscillator circuit or a rotary travelling wave voltage controlled oscillator circuit].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Sugisaki et al. U.S. Patent Application Publication 2010/0164067 A1 (the ‘067 reference).
	Referring to claim 9, although the reference does not specifically disclose relative dimensions as claimed, the claimed relative dimensions (the strips have widths and lengths parallel to the layers, the widths being within a lower range of widths or a higher range of widths, the higher range of widths comprising widths larger than those in the lower range of widths; and the finger strips have widths within the lower range of widths and the base strips of the comb arrangements other than the cross-layer comb arrangements have widths within the higher range of widths) will not support the patentability of subject matter encompassed by the prior art (the ‘067 reference discloses that electric resistance (which is proportional to widths of the strips) of the various comb bases and comb finger strips can be adjusted for good frequency characteristics, paragraph(s) [0158]) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05. 

4.	Claims 13 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Sugisaki et al. U.S. Patent Application Publication 2010/0164067 A1 (the ‘067 reference) in view of Huang et al. U.S. Patent 8,766,403 B2.
	Referring to claim 13, the ‘067 reference discloses the integrated-circuit device including the capacitor as detailed above for claim 1, but does not disclose that said capacitor is a unit capacitor and wherein the integrated-circuit device comprises a plurality of said unit capacitors arranged in different areas of the integrated-circuit device when viewed in a direction 
	Huang, in disclosing an integrated-circuit device including a capacitor (102, Figs. 1A and 1B), teaches that the capacitor (102) is a unit capacitor and that the integrated-circuit device comprises a plurality of said unit capacitors arranged in different areas of the integrated-circuit device when viewed in a direction perpendicular to the layers and connected or connectable together to form a multi-unit capacitor to increase capacitance (col. 1, lines 22-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘067 reference’s capacitor in an array.  One would have been motivated to make such a modification in view of the teachings in Huang to obtain an integrated-circuit device with high capacitance.
Thus, such a modification would have resulted in an integrated-circuit device wherein said capacitor would have been a unit capacitor and wherein the integrated-circuit device would have comprised a plurality of said unit capacitors arranged in different areas of the integrated-circuit device when viewed in a direction perpendicular to the layers and connected or connectable together to form a multi-unit capacitor.
	Furthermore, referring to claim 15, Huang further teaches utilizing the capacitor in a circuit such as an oscillator (col. 1, lines 14-21).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ‘067 reference’s capacitor in a circuit such as an oscillator.  One would have been motivated to make such a modification in view of the teachings in Huang to expand the economy base of the integrated-circuit device including the capacitor.

Allowable Subject Matter
5.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-03-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818